Citation Nr: 0204303	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  95-09 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a personality disorder.


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active naval service from April 1975 to 
January 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1994 rating decision of the Department of 
Veterans Affairs (VA) Waco Regional Office (RO), which denied 
service connection for "personality complex."



FINDING OF FACT

The veteran's personality disorder is not considered to be a 
disease or injury for VA compensation purposes.


CONCLUSION OF LAW

The claim of service connection for a personality disorder 
lacks legal merit. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West Supp. 2001).

On review of the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  Further, he 
has been notified of the evidence necessary to establish the 
benefit sought.  Consequently, the Board concludes that VA's 
statutory duty to assist the veteran has been satisfied.

On his August 1974 report of medical history, the veteran 
reported frequent trouble sleeping.  His service entry 
medical examination report did not indicate any psychiatric 
symptomatology.  Service medical records show that in 
December 1976, he complained of difficulty sleeping and 
stated that his insomnia began five years earlier.  
Medication was prescribed.  

In early January 1977, he complained of depression and 
"personal problems" that he was unable to articulate.  He 
also stated that he could not stand the ship or the Navy.  
Apparently, he had been on unauthorized absence from late 
December 1976 to early January 1977.  Later that month, he 
sought treatment complaining of thoughts of self destruction.  
He said that he was fed up and disappointed and spoke of 
escaping from the Navy.  Service medical records reflect 
complaints of financial difficulties, trouble locating 
housing, and feeling that his superiors had been "giving him 
the run around."  He expressed a desire to leave the Navy.  

A January 1977 neuropsychiatric evaluation revealed that at 
age 11 the veteran was caught stealing guitars, and that at 
13, he ran away from home.  At age 15, he was arrested for 
shoplifting, and at 17, he was hospitalized after consuming a 
large quantity of alcohol.  During active duty, he 
experimented with marijuana, cocaine, and amphetamines.  He 
reported that, during the previous month, he had seriously 
beaten another man.  The examining psychiatrist found no 
evidence of psychosis or neurosis, but clear evidence of a 
severe passive-aggressive personality disorder was diagnosed.  
It was noted that the condition existed prior to service.  It 
was recommended that he be discharged administratively as 
unsuitable for service after serving the punishment for his 
unauthorized absence.  

The service discharge medical examination in January 1977 
indicated that he was psychiatrically evaluated as normal.  
On the corresponding report of medical history, however, he 
admitted to depression and excessive worry.  

In April 1994, he filed a claim of service connection for a 
"personality complex."  

In February 1998, the Board remanded this case to the RO for 
further development of the evidence.  Specifically, the Board 
requested that the RO make reasonable efforts to obtain 
certain non-VA medical records and arrange for VA psychiatric 
examination to ascertain a diagnosis and an opinion as to 
etiology of any diagnoses.  

As a result of the aforementioned Board remand, the RO 
obtained copies of private hospital records showing treatment 
of the veteran in November 1978 in Mobile, Alabama, for 
headaches following an automobile accident at age 14 in which 
he apparently had a concussion.  A medical review of his 
systems and past medical history was described as entirely 
unremarkable except as noted above.  

In addition, and of far more relevance, the RO secured copies 
of Dallas hospital records revealing the veteran's first 
attempted suicide, on October 6, 1992, at which time he was 
treated in the emergency room for a left wrist laceration.  
The medical history at that time indicated that he had lost 
his job in 1985, was unable to find work, so he committed an 
armed robbery and spent several years in the penitentiary, 
but more recently, his wife of 1 year had left him; thus, he 
was depressed.  He was diagnosed with major depression versus 
adjustment disorder with depressed mood and personality 
disorder, not otherwise specified.

On May 1999 VA psychiatric examination, the examiner 
indicated that the veteran was in prison and that he had been 
incarcerated since 1986.  The psychiatrist noted the 
veteran's antisocial behavior as a teenager and his 
unauthorized absences while in service.  According to the 
examination report, he held numerous jobs following his 
discharge from service in January 1977.  The examiner 
indicated that from the veteran's history and behavior at the 
interview, it was apparent that he had a long-standing 
personality disorder with no periods of remission.  The 
veteran denied symptoms of current anxiety or depression and 
only expressed dissatisfaction regarding his incarceration.  
Indeed, the examiner noted that there was no evidence of 
clinically significant anxiety or depression.  In general, he 
did not report any psychiatric symptomatology.  On mental 
status examination, he was cooperative in a passive manner, 
and his speech was rational and goal directed.  He exhibited 
no emotional distress.  He denied hallucinations, and there 
was no evidence of delusional beliefs or paranoid ideation.  
His mood was euthymic and his affect appropriate.  The 
examiner diagnosed a personality disorder, not otherwise 
specified, and opined that the veteran had been suffering 
from a long-standing personality disorder that existed prior 
to service.  That conclusion was based on the veteran's 
description of his prior medical history in 1978 and 1992 and 
the available documentation.  There was no Axis I psychiatric 
disorder diagnosed.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (2001).  However, congenital 
or developmental defects, personality disorders and mental 
deficiency are not diseases or injuries within the meaning of 
applicable legislation providing veterans' compensation 
benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2001); Winn v. 
Brown, 8 Vet. App. 510 (1996); Beno v. Principi, 3 Vet. App. 
439 (1992) (personality disorders are developmental in 
nature, and, therefore, not entitled to service connection); 
see also 61 Fed. Reg. 52,695-698 (Oct. 8, 1996) (regulatory 
history providing that personality disorders are not diseases 
or injuries for VA compensation purposes and that 
disabilities resulting from them may not be service 
connected; thus, service connection of personality disorders, 
whether on a direct basis or by aggravation, is prohibited).

The Board is bound by the regulations of the Department, the 
instructions of the Secretary, and the precedent opinions of 
the chief legal officer of the Department.  38 U.S.C.A. § 
7104(c) (West 1991).  In this case, the law specifically 
prohibits the allowance of the claim of service connection 
for a personality disorder.  In Sabonis v. Brown, 6 Vet. App. 
426 (1994), the Court held that where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board should be terminated because of absence 
of legal merit or the lack of entitlement under the law.  
Thus, the claim of service connection for a personality 
disorder must be denied due to an absence of entitlement 
under the law.  Id.

The Board notes that the RO accomplished very adequately the 
mandates of the February 1998 Board remand.  See Stegall v. 
West, 11 Vet App 268 (1998).  The RO requested medical 
records from the facilities identified and arranged for a VA 
psychiatric examination.  The Board also notes that a VA 
psychologist conducted a very thorough recent psychiatric 
examination of the veteran; however, it is unclear whether 
the 1978 and 1992 medical records (noted above) were 
available for review prior to the examiner's final diagnosis 
and opinion.  As discussed above, the only potentially 
relevant medical records date back to a very brief period of 
private hospitalization in October 1992, following the 
veteran's first suicide attempt.  Such omission is immaterial 
in this case, as he is not prejudiced thereby.  See Bernard 
v. Brown 4 Vet. App. 384 (1993).  On May 1999 psychiatric 
examination, the veteran himself reportedly alluded to the 
previous hospitalizations in 1978 and 1992, but he displayed 
no clinically significant psychiatric symptomatology and 
there was no psychiatric disease found at that time other 
than a long-standing personality disorder which had 
preexisted service.  Therefore, it is clear to the Board that 
access to the 1992 records did not materially affect the 
outcome of the May 1999 VA examination and opinion, and that 
sending this case back to the examiner for further comment 
would be a futile exercise, serving no useful purpose 
whatsoever, as it would only result in undue delay.  See 
generally 38 U.S.C.A. § 5103A (VA assistance is not mandated 
when there is no reasonable possibility that such assistance 
would aid in substantiating the claim).


ORDER

Service connection for a personality disorder is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

